Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1177 Page 1 of 22



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


ALFRED PATTON #155175,                                     Case No. 2:18-cv-00170

             Plaintiff,                                    Hon. Janet T. Neff
                                                           U.S. District Judge
      v.

SUSAN M. WILSON, et al.,

             Defendants.
                                       /

                      REPORT AND RECOMMENDATION

      I.   Introduction

      State prisoner Alfred Patton filed this civil rights action pursuant to 42 U.S.C.

§ 1983 on October 1, 2018.     He alleged that the Defendants involved in his medical

treatment violated his constitutional rights under the First, Eighth, and Fourteenth

Amendments.     Patton subsequently filed an amended complaint on May 14, 2019

that asserted only that Defendants were deliberately indifferent to his serious

medical needs in violation of the Eighth Amendment.

      Patton experienced gastrointestinal problems for many years.               These

problems were found to be cancer in September 2018.             Patton believes that

Defendants should have discovered his cancer much sooner.

      Defendants are:      Nurse Practitioner (NP) Susan M. Wilson, Registered Nurse

(RN) Gerald Covert, RN Maria Bennet, RN Robyn Waybrant, and RN Mary Guild.

      NP Wilson filed a motion for summary judgment.      (ECF No. 35.) She asserts

that Patton failed to exhaust his administrative remedies and that he has failed to
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1178 Page 2 of 22



show the existence of any genuine issues of material fact relating to his deliberate

indifference claim.

      Defendants Covert, Bennet, Waybrant, and Guild also seek summary

judgment on grounds that Patton failed to exhaust his administrative remedies and

that he has failed to show the existence of any genuine issues of material fact relating

to his deliberate indifference claim.   (ECF No. 51.)

      This report and recommendation (R&R) does not address NP Wilson’s

arguments regarding exhaustion of administrative remedies. Those issues appear

more complicated than the arguments briefed. If there are unresolved remaining

issues after this R&R is addressed by the Court, the undersigned will conduct a status

conference to determine the need for supplemental briefing, oral argument, or a bench

trial to resolve any remaining exhaustion issues.

      The Court has reviewed the materials filed by the parties that includes the

voluminous medical records.     The undersigned concludes that no genuine issues of

material fact exist, and all Defendants are entitled to summary judgment.

      Although the alleged delay in diagnosing cancer may potentially state a

negligence or medical malpractice claim, the record before the Court establishes that

each Defendant treated Patton appropriately when he presented with his medical

concerns.    Patton experienced ongoing intermittent abdominal pain that was

exacerbated by food.   He sought and received frequent treatment for his abdominal

pain and discomfort before a tumor was discovered in his small intestine.    The tumor

was surgically removed. Patton continues to receive treatment from medical

                                           2
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1179 Page 3 of 22



personnel and oncology care for his continued battle with cancer.     Patton has failed

to present verifying medical evidence in the record establishing that an unnecessary

delay in his treatment, or discovery of his cancer, violated his Constitutional rights.

      Although the Court is not unsympathetic to Patton, the record fails to establish

the existence of a genuine issue of material fact that the named Defendants acted

with deliberate indifference to his serious medical needs.

      II.   Factual Allegations

      Patton says that while he was confined at the Chippewa Correctional Facility

his Eighth Amendment right to medical care was denied by the Defendants.          (ECF

No. 26.) Patton alleges that on November 25, 2015, he was experiencing vomiting

and pain in his stomach that extended into his back.     (Id., PageID.100.) The pain

was worse after he ate.      (Id.) Patton says that he was examined by RN Bennett.

She told him that there was nothing wrong and gave him over-the-counter antacid

pills. (Id., PageID.101.)

      On April 4, 2016, Patton expressed progressively worsening symptoms to

Prisoner Counselor Thompson.       Thompson told him to send a health care request to

see a doctor.   (Id.)   On April 22, 2016, Patton says that he visited health care and

was provided over-the-counter antacid tablets.

      Patton says that he requested medical care on July 19, 2016, due to

experiencing excruciating pain.      On July 22, 2016, Patton informed medical staff

about his pain symptoms and his concerns about an apparent allergic reaction to the

reflux medication.      On September 28, 2016, Patton informed housing staff that his

                                            3
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1180 Page 4 of 22



condition had worsened.       He was seen by a nurse who took his vital signs.    On

November 29 and December 5, 2016, Patton complained of pain, severe vomiting, and

diarrhea.      (Id.)   NP Wilson examined Patton and told him to continue taking

antacids.      (Id.)

        Patton claims that each of the Defendants failed to properly diagnose his

condition and simply treated him with antacids and pain medication despite knowing

that his condition could not be alleviated by Tylenol or Aspirin.   (Id., PageID.103-

106.)   Patton claims that Defendants were deliberately indifferent to his serious

medical needs and requests compensatory and punitive damages.

        III.    Summary Judgment Standard

        Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475




                                          4
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1181 Page 5 of 22



U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         IV. Analysis of Patton’s Eighth Amendment Deliberate Indifference
         Claim

         A. Legal Standards

         Patton argues that NP Wilson, and RNs Covert, Bennet, Waybrant, and Guild

were each deliberately indifferent to his serious medical needs by failing to make a

timely cancer diagnosis.   The Eighth Amendment prohibits the infliction of cruel and

unusual punishment against those convicted of crimes.       U.S. Const. amend. VIII.

The Eighth Amendment obligates prison authorities to provide medical care to

incarcerated individuals, as a failure to provide such care would be inconsistent with

contemporary standards of decency.     Estelle v. Gamble, 429 U.S. 102, 103-04 (1976).

The Eighth Amendment is violated when a prison official is deliberately indifferent

to the serious medical needs of a prisoner.   Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

         A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994).      To satisfy the

objective component, the plaintiff must allege that the medical need at issue is

sufficiently serious.    Id.   In other words, the inmate must show that he is

incarcerated under conditions posing a substantial risk of serious harm.   Id.   “[A]n

inmate who complains that delay in medical treatment rose to a constitutional

violation must place verifying medical evidence in the record to establish the

detrimental effect of the delay in medical treatment to succeed.” Napier v. Madison

                                         -5-
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1182 Page 6 of 22



Cty., Ky., 238 F.3d 739, 742 (6th Cir. 2001) (emphasis added, citations omitted). The

Court of Appeals elaborated on the holding in Napier in its 2004 ruling in Blackmore

v. Kalamazoo Cty., 390 F.3d 890 (6th Cir. 2004), where the Court stated the following:

      Napier does not apply to medical care claims where facts show an
      obvious need for medical care that laymen would readily discern as
      requiring prompt medical attention by competent health care providers.
      Napier applies where the plaintiff's “deliberate indifference” claim is
      based on the prison’s failure to treat a condition adequately, or
      where the prisoner's affliction is seemingly minor or non-obvious. In
      such circumstances, medical proof is necessary to assess whether the
      delay caused a serious medical injury.

Blackmore, 390 F.3d at 898 (emphasis added). Thus, Napier and Blackmore provide

a framework for assessing a claim of delayed or inadequate care for a non-obvious

condition:     A plaintiff making this type of claim must place verifying medical

evidence in the record to show the detrimental effect of the delayed or inadequate

treatment.

      However, the objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a

lay person.”

      The subjective component requires an inmate to show that prison officials have

“a sufficiently culpable state of mind in denying medical care.” Brown v. Bargery,

207 F.3d 863, 867 (6th Cir. 2000) (citing Farmer, 511 U.S. at 834).        Deliberate

indifference “entails something more than mere negligence,” Farmer, 511 U.S. at 835,

but can be “satisfied by something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result.”      Id. Under Farmer, “the

official must both be aware of facts from which the inference could be drawn that a

                                        -6-
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1183 Page 7 of 22



substantial risk of serious harm exists, and he must also draw the inference.”     Id. at

837. The subjective component was recently summarized in Rhinehart v. Scutt, 894

F.3d 721 (6th Cir. 2018).   The court of appeals stated the following:

      A doctor’s errors in medical judgment or other negligent behavior do not
      suffice to establish deliberate indifference. Instead, the plaintiff must
      show that each defendant acted with a mental state “equivalent to
      criminal recklessness.”      This showing requires proof that each
      defendant “subjectively perceived facts from which to infer substantial
      risk to the prisoner, that he did in fact draw the inference, and that he
      then disregarded that risk” by failing to take reasonable measures to
      abate it.

      A plaintiff may rely on circumstantial evidence to prove subjective
      recklessness: A jury is entitled to “conclude that a prison official knew
      of a substantial risk from the very fact that the risk was obvious.” And
      if a risk is well-documented and circumstances suggest that the official
      has been exposed to information so that he must have known of the risk,
      the evidence is sufficient for a jury to find that the official had
      knowledge.

      But the plaintiff also must present enough evidence from which a jury
      could conclude that each defendant “so recklessly ignored the risk that
      he was deliberately indifferent to it.” A doctor is not liable under the
      Eighth Amendment if he or she provides reasonable treatment, even if
      the outcome of the treatment is insufficient or even harmful. A doctor,
      after all, is bound by the Hippocratic Oath, not applicable to the jailor,
      and the physician’s job is to treat illness, not punish the prisoner.
      Accordingly, when a claimant challenges the adequacy of an inmate's
      treatment, “this Court is deferential to the judgments of medical
      professionals.” That is not to say that a doctor is immune from a
      deliberate-indifference claim simply because he provided “some
      treatment for the inmates’ medical needs.” But there is a high bar that
      a plaintiff must clear to prove an Eighth Amendment medical-needs
      claim: The doctor must have “consciously expos[ed] the patient to an
      excessive risk of serious harm.”

Id. at 738–39 (6th Cir. 2018) (internal citations omitted).




                                         -7-
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1184 Page 8 of 22



      Not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment.     Estelle, 429 U.S. at 105.   As

the Supreme Court explained:

      [A]n inadvertent failure to provide adequate medical care cannot be said
      to constitute an unnecessary and wanton infliction of pain or to be
      repugnant to the conscience of mankind. Thus, a complaint that a
      physician has been negligent in diagnosing or treating a medical
      condition does not state a valid claim of medical mistreatment under the
      Eighth Amendment.          Medical malpractice does not become a
      constitutional violation merely because the victim is a prisoner. In
      order to state a cognizable claim, a prisoner must allege acts or
      omissions sufficiently harmful to evidence deliberate indifference to
      serious medical needs.

Id. at 105-06 (quotations omitted).

      Differences in judgment between an inmate and prison medical personnel

regarding the appropriate medical diagnoses or treatment are not enough to state a

deliberate indifference claim.   Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir.

1995); Ward v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996).

This is so even if the misdiagnosis results in an inadequate course of treatment and

considerable suffering.    Gabehart v. Chapleau, No. 96-5050, 1997 WL 160322, at *2

(6th Cir. Apr. 4, 1997).

      The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner

received inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976).   If “a prisoner has received some medical attention and the dispute

is over the adequacy of the treatment, federal courts are generally reluctant to second

guess medical judgments and to constitutionalize claims which sound in state tort

                                         -8-
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1185 Page 9 of 22



law.”   Id.; Rouster v. Saginaw Cty., 749 F.3d 437, 448 (6th Cir. 2014); Perez v.

Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x

720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x

439, 440 (6th Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998).

“Where the claimant received treatment for his condition, as here, he must show that

his treatment was ‘so woefully inadequate as to amount to no treatment at all.’”

Mitchell 553 F. App’x at 605 (quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th

Cir. 2011)).   He must demonstrate that the care he received was “so grossly

incompetent, inadequate, or excessive as to shock the conscience or to be intolerable

to fundamental fairness.” Miller v. Calhoun Cty., 408 F.3d 803, 819 (6th Cir. 2005)

(quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

        B. Defendants’ Treatment of Patton

        The records indicate that Patton was examined on November 25, 2015, by a

nurse after he complained of having abdominal pain.       (ECF No. 35-2, PageID.155-

158.) Patton reported that he had stomach cramping, vomited, and could not

completely empty his bowels.        (Id.)    He was assessed with nausea due to

gastrointestinal issues.   (Id., PageID.157.) A physician’s assistant recommended a

clear liquid diet and a day off from his work detail.     (Id., PageID.158.)   Patton

refused to comply with the recommendation.        (Id.)

        The next day, RN Bennet scheduled Patton to see health services after he

reported he was feeling better but wanted an examination.    (Id., PageID.160.)   NP


                                            -9-
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1186 Page 10 of 22



Wilson instructed Patton to drink eight to twelve cups of water per day and to call

health care if his condition worsened.   (Id., PageID.159.)

      By December 1, 2015, Patton reported that he was feeling better, but that he

was constipated.     (Id., PageID.161.) NP Wilson informed him to drink ten glasses

of water per day, rest, increase his fruit, vegetable, and high fiber cereal consumption,

and to exercise in moderation.    (Id., PageID.163.)

      Patton had his blood drawn for laboratory testing because he has hepatitis C.

(Id., PageID.164-165.)     A nurse reported on March 2, 2016, that Patton had “no

complaints” and that he denied “recurrent abdominal pain.”       (Id., PageID.168.)

      On March 24, 2016, NP Wilson conducted a chronic care visit with Patton due

to his hepatitis status.   (Id, PageID.172.)      Patton complained of abdominal pain,

but did not have decreased appetite, nausea, or vomiting.         (Id.) NP Wilson gave

Patton a stool card, ordered lab tests, and he declined a rectal exam.                (Id.,

PageID.173, 175.) The stool card returned negative results.       (Id., PageID.177.)

      Patton indicated on April 22, 2015, that he believed his stomach pain was

caused by the food he was eating.     (Id., PageID.180.) A nurse checked Patton and

instructed him to keep a food journal.   (Id., PageID.182.)

      Patton reported abdominal discomfort on May 5, 2016, and a nurse noted that

his GI complaints increased over the past few months.       (Id., PageID.184.)

      On May 10, 2016, Patton was given the medications Simethicone and Alamag.

(Id., PageID.186.)    Patton reported that he has recurrent abdominal pain “in the

upper stomach and upper right side of stomach that radiated to his back” depending


                                         - 10 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1187 Page 11 of 22



on his food consumption.        (Id., PageID.187.)   Nurse Practitioner Buchanan

assessed Patton with GERD and provided him with Zantac for his acid reflux

symptoms.      (Id.)

        NP Wilson examined Patton on September 22, 2016, during a hepatitis chronic

care visit.   (Id., PageID.191-194.)   She discontinued the Zantac medication and

noted that Patton had a normal abdominal examination and no complaints of nausea

or vomiting.       (Id.)   Wilson ordered a urinalysis and urine culture.           (Id.,

PageID.195-196.)       RN Covert collected Patton’s urine on that same date (Id.,

PageID.199) and documented the laboratory orders on November 2, 2016.               (Id.,

PageID.198.)

        NP Wilson saw Patton on September 22, 2016, for gastrointestinal problems

due to diarrhea and constipation. (Id., PageID.200-203.)           NP Wilson noted

hypoactive bowel sounds and dull percussion in the lower left quadrant.     (Id.) She

prescribed Senna for constipation, advised Patton to increase his water intake,

provided magnesium citrate, Dulcolax tablets, and ordered a follow-up visit.        (Id.)

During the follow-up visit, Patton reported that the medicine worked and he felt

better.    (Id., PageID.205.)

        On October 10, 2016, Patton was examined by Dr. Bienvenido Canlas, M.D.

(Id., PageID.211-215.)     Dr. Canlas ordered an abdominal x-ray and lab studies.

(Id.)     The x-ray results revealed a normal abdomen.        (Id., PageID.219.)     RN

Bennet collected Patton’s lab specimen. (Id., PageID.221.)      Patton was seen by a

nurse on December 2, 2016, and was referred to a dietician.    (Id., PageID.223.)


                                        - 11 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1188 Page 12 of 22



        On February 21, 2017, RN Bennett instructed Patton to fast and only drink

water before his blood draw the next day. (Id., PageID.229.)           The next day, RN

Covert drew Patton’s blood sample for laboratory testing.        (Id., PageID.230.)

        NP Wilson examined Patton during his March 23, 2017, chronic care visit.

(Id., PageID.237-239.)    NP Wilson noted that Patton experienced abdominal pain

sometimes associated with cramping and nausea.               (Id.)   On examination his

abdomen presented with dull percussion in the lower left quadrant.                NP Wilson

offered Protonix for acid reflux and Tylenol.        (Id.) Patton declined the medication

and a rectal examination.        (Id.)   NP Wilson gave him a stool card and ordered

Senna. (Id.) The lab specimen was collected by RN Covert on April 3, 2017.             (Id.,

PageID.247.)    NP Wilson entered a chart update noting that the stool labs were

negative.   (Id., PageID.248.)

        NP Wilson examined Patton during his September 8, 2017, chronic care visit.

(Id., PageID.250-252.) Patton reported that he occasionally experienced diarrhea,

constipation, and abdominal pain.         (Id.)   The exam revealed a normal abdomen.

(Id.)    On October 11, 2017, H. Pylori Antigen Stool testing was ordered. (Id.,

PageID.261-265.) RN Covert collected the sample for testing. (Id., PageID.266.)

On October 24, 2017, NP Wilson informed Patton that the results were negative.

(Id., PageID.271, 273.) NP Wilson examined Patton on November 16, 2017, to check

on his hepatitis and to schedule a follow-up visit.      (Id., PageID.275-276.)

        Patton complained about abdominal pain going to his back and kidney on

December 2, 2017.        (Id., PageID.277-279.)       Patton was given Kaopectate and


                                            - 12 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1189 Page 13 of 22



Zantac and told to contact health care if he did not get better. (Id.)       RN Guild

examined Patton on December 7, 2017, for pain radiating into Patton’s back.         (Id.,

PageID.281-282.) RN Guild notified NP Wilson, assessed Patton with abdominal

pain, and ordered Phenergan for nausea. (Id.) NP Wilson entered a chart update

on December 7, 2017. (Id., PageID.283-284.)

      On December 15, 2017, NP Wilson saw Patton.             She noted he still had

stomach issues and ordered testing that included pancreatic enzymes.                (Id.,

PageID.285-287.) On December 26, 2017, RN Guild instructed Patton to fast the

night before his blood draw.   (Id., PageID.288.)

      NP Wilson examined Patton on January 24, 2018.        Patton stated that he had

intermittent stomach issues over the past ten years, every other week or every other

month, that he believed were caused by his food.     (Id., PageID.292.) Patton had a

normal examination and NP Wilson ordered simethicone chewable tablets to take as

needed.   (Id., PageID.293.) NP Wilson examined Patton on March 8, 2018.            (Id.,

PageID.296-300.)     Patton reported that had gas and diarrhea issues, but his

examination was otherwise normal.        (Id.) Patton declined a rectal examination.

(Id.) NP Wilson provided stool cards.    (Id.)

      RN Covert conducted an “Annual Nurse Well Encounter” with Patton on

March 16, 2018.    (Id., PageID.304.) Patton denied recurrent abdominal pain and

bloody or black stools. (Id.) RN Bennet evaluated Patton for complaints of worsening

abdominal pain on March 26, 2018.      (Id., PageID.308-311.) She noted that he has

hepatitis C, directed that in “6 months to check for cancer,” and ordered Zofran.   (Id.)


                                         - 13 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1190 Page 14 of 22



She further indicated that Patton had an ultrasound in the morning.        Patton refused

to see health care staff for a re-check on March 27, 2018.      (Id., PageID.317.)

      On April 3, 2018, NP Wilson made a chart update after reviewing the liver

ultrasound.     (Id., PageID.320-321.)   She noted that there was a “1.3 cm mildly

hyperechoic nodular structure within the central right hepatic lobe. Developing mass

not excluded.”    (Id., PageID.320, 322.) NP Wilson requested a CT scan.        (Id.)

      Patton phoned health care services, on that date, requesting to speak to NP

Wilson because he wanted something for pain.        (Id., PageID.329.) RN Guild spoke

with Patton and told him he would need to be evaluated.                   Patton became

argumentative so RN Guild hung up the phone.            (Id.)     on the same date, RN

Waybrant noted Patton came to the health services waiting room in no apparent

distress while staff was responding to an emergent call.     (Id., PageID.330.) Patton

was instructed to wait, but he said he was going back to his unit to lay down.        (Id.)

      NP Wilson examined Patton on April 11, 2018.               (Id., PageID.332.)      She

discussed the results of the ultrasound and that a CT scan was approved.         (Id.)    At

that time, Patton indicated that the pain was in his intestinal area and not in the

stomach area.     (Id., PageID.334.) Patton’s abdomen was x-rayed on April 13, 2018,

and the impression was normal.      (Id., PageID.339.) NP Wilson ordered laboratory

tests on April 19, 2018.   (Id., PageID.342-344.)

      On May 3, 2018, NP Wilson documented the results of the CT scan:




                                         - 14 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1191 Page 15 of 22




(Id., PageID.351.)    NP Wilson made a request to Utilization Management, her

superiors, for a nuclear octreoscan of the abdomen, but that request was denied.

Utilization Management denied the request because the “structure has noted not to

change in three years, and radiology notes surveillance to be an option in

management. As IM has cirrhosis and will be receiving regular follow ups,

recommend surveillance.”    (Id., PageID.357.)

         NP Wilson saw Patton on August 9, 2018, for complaints of vomiting and

ordered a clear fluid diet and Promethazine HCl as needed for gastric discomfort and

nausea.     (Id., PageID.366-370.) RN Covert saw Patton the next day for diarrhea

and spoke with the physician and NP Wilson.      (Id., PageID.371-372.) RN Covert

told Patton to continue with the liquid diet and to take Phenergan as prescribed.

(Id.)

         On August 18, 2018, RN Bennet saw Patton for abdominal pain. RN Bennet

contacted a medical provider who gave orders to send Patton to the War Memorial

Hospital emergency room.       (Id., PageID375-378.)   The emergency department

noted:




                                       - 15 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1192 Page 16 of 22




(Id., PageID.382.) RN Bennet assessed Patton upon his return from the hospital.

(Id., PageID.385-387.)     She ordered magnesium citrate, educated Patton on the

importance of a fiber diet instead of starches, to increase fluid intake, and to stay

active.    (Id.)

         Patton’s health care concerns were extensively treated during August and

September of 2018 by numerous medical professionals, including several individuals

who are not named Defendants in this lawsuit.         On August 22, 2018, RN Covert

completed a Nurse Protocol regarding the status of Patton’s current medical orders.

(Id., PageID.399.) Patton visited with health care staff several times the next day.

(Id., PageID.400-407.) NP Wilson saw Patton on that day.        She noted that Patton

had a history of intermittent gastrointestinal and abdominal pain over the last ten

years.    (Id.) Patton has no family history of colon cancer.   (Id.) Patton indicated

that he would turn in the last stool card that he had received and that he had not

turned in the stool cards for several years.   (Id.) NP Wilson ordered Patton Lactaid

for his diet and referred him to a dietician.     (Id.) NP Wilson ordered magnesium

citrate for constipation on August 28, 2019. (Id., PageID.416.)

         On September 6, 2018, RN Covert entered a clinical progress note to indicate

that Patton decided to stop his clear liquid diet (Id., PageID.430.) and RN Guild




                                         - 16 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1193 Page 17 of 22



conducted a health assessment of Patton for gastrointestinal issues.              (Id.,

PageID.437-438.) RN Guild wrote:




(Id., PageID.439.)

       On September 7, 2018, NP Wilson saw Patton for a chronic care visit and to

address gastrointestinal, cirrhosis, weight loss, and constipation concerns. (Id.,

PageID.442-444.)       Patton refused her suggestion to take Senna, Lactulose, or

Dulcolax. (Id.) NP Wilson ordered suppositories and cream to address hemorrhoid

symptoms. (Id.) She ordered an abdominal x-ray and laboratory tests and requested

a follow-up ultrasound based upon the “structure in mesentery identified on CT liver

profile 4/30/18.”    (Id., PageID.444-445.)

       The x-ray revealed a potential bowel obstruction causing NP Wilson to send

Patton to the War Memorial Hospital emergency department for further evaluation.

(Id., PageID.456-458.) During his hospital stay, it was discovered that Patton had

a tumor that had spread to his lymph nodes.        (Id., PageID.478-480.) On September


                                          - 17 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1194 Page 18 of 22



11, 2018, Patton underwent surgery to remove the tumor.       (Id.) The diagnosis is

shown below.




(Id., PageID.488.)

      After surgery, Patton returned to URF and continued to receive daily

treatment from Defendants and other medical staff until he transferred to the Gus

Harrison Correctional Facility in Adrian, Michigan on October 4, 2018.        Patton

continues to receive treatment with the Michigan Department of Corrections and

further treatment through staff at the University of Michigan and Henry Ford

Allegiance Medical Oncology.

      C. Analysis

      It is unfortunate that Patton’s cancer was not discovered sooner.

Undoubtedly, Patton experienced a great deal of discomfort at different times from

2015 to September 2018, when he underwent surgery.       Patton’s cancer diagnosis is

very serious.   But the records outlined above show that, before surgery in September

2018, Patton’s actual condition was non-obvious.     Thus, based on the holdings in

Napier and Blackmore, Patton was required to present verifying medical evidence

showing that any alleged delayed or inadequate treatment caused him unnecessary



                                        - 18 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1195 Page 19 of 22



or preventable harm. He has not done so.         Thus, the undersigned concludes that

no genuine issue of material fact exists as to the objective component of Patton’s

deliberate indifference claim.

      In addition, the record before the Court does not create a genuine issue of

material fact on the subjective component of Patton’s deliberate indifference claim.

As explained above in the quote from Rhinehart v. Scutt, 894 F.3d 721, Patton is

required to present some evidence showing that the Defendant consciously exposed

him to an excessive risk of serious harm.    But the Defendants would not be liable

under the Eighth Amendment if they provided reasonable treatment, even if the

outcome of the treatment was insufficient or even harmful.      Id. at 738–39.   Here,

each Defendant took reasonable steps to address Patton’s complaints, and the record

shows that Patton received extensive medical treatment for his gastrointestinal and

abdominal pain complaints by numerous medical professionals, including several

registered nurses, a physician’s assistant, nurse practitioners, and doctors.

      Patton says that Defendants merely treated him with antacids and over-the-

counter medications each time he presented with complaints of abdominal pain.

This is incorrect.   The record shows that the Defendants and other medical staff

provided Patton with more treatment than simply over-the-counter medications.

The medical record establishes that Defendants continually addressed Patton’s

complaints of abdominal pain by reviewing his diet, conducting laboratory and

diagnostic testing, examining him, and prescribing him with medications to alleviate

his various symptoms.


                                        - 19 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1196 Page 20 of 22



      Furthermore, Patton underwent extensive laboratory testing and imaging

studies.   After a May 3, 2018, CT image revealed evidence of a tumor, NP Wilson

requested intervention, but her superiors denied that request and indicated that

monitoring the growth of the tumor was the best option at that time. (Id.,

PageID.357.)    Prison medical staff, including Defendants continued to provide

Patton with regular health care. Ultimately, NP Wilson decided to send Patton to

the hospital in September of 2018, after an x-ray revealed a potential bowel

obstruction.   Hospital doctors then discovered and surgically removed Patton’s

cancer.

      Patton was ultimately diagnosed with cancer, and so he asserts that prior

treatment that failed to lead to that diagnosis earlier was constitutionally deficient.

But the evidence before the Court fails to establish a genuine issue of material fact

regarding Defendants Wilson, Covert, Bennet, Waybrant, and Guild’s treatment of

Patton.

      V.   Qualified Immunity

      As an alternative argument, the four registered nurses, Defendants Covert,

Bennet, Waybrant, and Guild, move for qualified immunity from liability.        “Under

the doctrine of qualified immunity, ‘government officials performing discretionary

functions generally are shielded from liability from civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.’”       Phillips v. Roane County, 534 F.3d 531,

538 (6th Cir.2008) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).


                                         - 20 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1197 Page 21 of 22



Determining whether the government officials in this case are entitled to qualified

immunity generally requires two inquiries: “First, viewing the facts in the light most

favorable to the plaintiff, has the plaintiff shown that a constitutional violation has

occurred? Second, was the right clearly established at the time of the violation?” Id.

at 538-39 (citing Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir.2006).

      “A right is ‘clearly established’ for qualified immunity purposes if ‘it would be

clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.’” Humphrey v. Mabry, 482 F.3d 840, 847 (6th Cir. 2007) (quoting Saucier

v. Katz, 533 U.S. 194, 202, 121 S. Ct. 2151, 2156 (2001)). The inquiry whether the

right was clearly established “must be undertaken in light of the specific context of

the case, not as a broad general proposition.” Saucier, 533 U.S. at 201, 121 S. Ct. at

2156; see also Plumhoff v. Rickard, 572 U.S. 765, 779, 134 S. Ct. 2012, 2023 (2014)

(directing courts “not to define clearly established law at a high level of generality,

since doing so avoids the crucial question whether the official acted reasonably in the

particular circumstances that he or she faced”) (internal quotation marks and

citations omitted). Thus, the doctrine of qualified immunity “protects all but the

plainly incompetent or those who knowingly violate the law.” Humphrey, 482 F.3d at

847 (internal quotation marks omitted).

      “The relevant inquiry is whether existing precedent placed the conclusion” that

the defendant violated the plaintiff’s rights “in these circumstances ‘beyond debate.’”

Mullenix v. Luna, 36 S.Ct. 305, 309 (2015), citing Ashcroft v. al-Kidd, 563 U.S. 731,

741 (2011).   In the undersigned’s opinion, the registered nurses are entitled to the


                                        - 21 -
Case 2:18-cv-00170-JTN-MV ECF No. 58 filed 02/27/20 PageID.1198 Page 22 of 22



defense of qualified immunity from liability.     Defendants Covert, Bennet, Waybrant,

and Guild each provided Patton with limited medical care at URF.                  These

Defendants were not Patton’s primary care providers and conducted first line medical

care, including collecting blood or urine samples as ordered by Patton’s medical

providers.    Defendants Covert, Bennet, Waybrant, and Guild did not diagnose

Patton’s medical condition.         RN Covert, Bennet, Waybrant, and Guild’s

responsibilities included providing routine medical care under the supervision and

orders of the doctors and nurse practitioners.       In the opinion of the undersigned,

Patton has failed to establish that Defendants Covert, Bennet, Waybrant, and Guild

took actions that violated his Constitutional rights.

      VI.    Recommendation

      It is respectfully recommended that the Court grant the motions for summary

judgment.     If the Court accepts this recommendation, this case will be dismissed.

      NOTICE TO PARTIES:         Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.        28 U.S.C. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).        Failure to file timely objections

constitutes a waiver of any further right to appeal.      United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:      February 27, 2020                            /s/ Maarten Vermaat
                                                        MAARTEN VERMAAT
                                                        U.S. MAGISTRATE JUDGE


                                         - 22 -
